 

Exhibit 10.4

 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”) is made as of May 22, 2015 by and
between the undersigned person or entity (the “Restricted Holder”) and Akoustis
Technologies, Inc., a Nevada corporation formerly known as Danlax, Corp. (the
“Parent”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Merger Agreement (as defined herein).

 

WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of May 22, 2015 (the “Merger
Agreement”), by and among the Parent, Akoustis Acquisition Corp., a Delaware
corporation (the “Acquisition Subsidiary”), and Akoustis, Inc., a Delaware
corporation (the “Company”), the Acquisition Subsidiary will merge with and into
the Company, with the result of such merger being that the Company will be the
surviving entity and become a wholly-owned subsidiary of the Parent, with all
the Company stockholders exchanging their shares of Company Stock for shares of
Parent Common Stock (as defined below) pursuant to the terms of the Merger
Agreement (the “Merger”);

 

WHEREAS, simultaneously with or prior to the closing of the Merger, Parent will
complete a private placement offering (the “Private Placement Offering”) of a
minimum of 2,000,000 shares of common stock of the Parent, par value $0.001 per
share (the “Parent Common Stock”), at a purchase price of $1.50 per share (which
includes the conversion of certain convertible notes of the Company into Parent
Common Stock);

 

WHEREAS, the Merger Agreement provides that, among other things, all the shares
of Parent Common Stock owned by the Restricted Holder and all securities owned
by the Restricted Holder that are convertible into or exercisable or
exchangeable for Restricted Securities, in each case whether owned on the date
of closing of the Merger or thereafter acquired (collectively, the “Restricted
Securities”) shall be subject to certain restrictions on Disposition (as defined
herein), and the Restricted Holder will be subject to certain other restrictions
relating to the Parent Common Stock, during the period of twenty-four (24)
months immediately following the closing date of the Merger (the “Restricted
Period”), subject to certain conditions all as more fully set forth herein.

 

NOW, THEREFORE, as an inducement to and in consideration of the Parent’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

 

 

 

1.            Lock Up Period.

 

(a)          During the Restricted Period, the Restricted Holder will not,
directly or indirectly: (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, make any short sale, lend or
otherwise dispose of or transfer any Restricted Securities or (ii) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, any of the economic consequences of ownership
of any Restricted Securities (with the actions described in clause (i) or (ii)
above being hereinafter referred to as a “Disposition”). The foregoing
restrictions are expressly agreed to preclude the Restricted Holder from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
any of the Restricted Securities of the Restricted Holder during the Restricted
Period, even if such securities would be disposed of by someone other than the
Restricted Holder.

 

(b)          In addition, during the Restricted Period, the Restricted Holder
will not, directly or indirectly, effect or agree to effect any short sale (as
defined in Rule 200 under Regulation SHO of the Securities Exchange Act of 1934
(the “Exchange Act”)), whether or not against the box, establish any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to any shares of the Parent Common Stock, borrow or pre-borrow any
shares of the Parent Common Stock, or grant any other right (including, without
limitation, any put or call option) with respect to shares of the Parent Common
Stock or with respect to any security that includes, is convertible into or
exercisable for or derives any significant part of its value from shares of the
Parent Common Stock or otherwise seek to hedge the Restricted Holder’s position
in the Parent Common Stock.

 

(c)          Notwithstanding anything contained herein to the contrary, the
Restricted Holder shall be permitted to engage in any Disposition (i) where the
other party to such Disposition is another Restricted Holder and the transferee
agrees in writing that the Restricted Securities shall continue to be subject to
the restrictions on transfer set forth in this Agreement; (ii) where such
Disposition is in connection with estate planning purposes, including, without
limitation to an inter-vivos trust, and the transferee takes title to such
shares subject to the restrictions on transfer set forth in this Agreement;
(iii) where such Disposition is to an affiliate of such Restricted Holder
(including entities wholly owned by such Restricted Holder or one or more trusts
where such Restricted Holder is the grantor of such trust(s)) as long as such
affiliate executes a copy of this Agreement; (iv) as a distribution to
stockholders, partners or members of the Restricted Holder, provided that such
stockholders, partners or members agrees in writing that the Restricted
Securities shall continue to be subject to the restrictions on transfer set
forth in this Agreement; or (v) approved in advance in writing by all of the
independent directors of the Parent.

 

(d)          For the avoidance of doubt, nothing shall prevent the Restricted
Holder from, or restrict the ability of the Restricted Holder to, exercise any
options, warrants or other convertible securities issued by the Parent to the
Restricted Holder or any of its affiliates, subject to the limitations on
Disposition of the shares of Parent Common Stock so acquired set forth above.

 

2

 

 

2.            Legends; Stop Transfer Instructions.

 

(a)          In addition to any legends to reflect applicable transfer
restrictions under federal or state securities laws, each stock certificate
representing Restricted Securities shall be stamped or otherwise imprinted with
the following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF MAY 22, 2015, BETWEEN THE HOLDER HEREOF, AKOUSTIS
TECHNOLOGIES, INC., AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE
TERMS THEREOF.”

 

(b)          The Restricted Holder hereby agrees and consents to the entry of
stop transfer instructions with the Parent’s transfer agent and registrar
against the transfer of the Restricted Securities or securities convertible into
or exchangeable for Restricted Securities held by the Restricted Holder except
in compliance with this Agreement.

 

3.            Miscellaneous.

 

(a)          Periodic Reports. The Parent shall be permitted to request from the
Restricted Holder such person’s brokerage statement summary with respect to the
Restricted Securities covering any period during the Restricted Period.

 

(b)          Specific Performance. The Restricted Holder agrees that in the
event of any breach or threatened breach by the Restricted Holder of any
covenant, obligation or other provision contained in this Agreement, then the
Parent shall be entitled (in addition to any other remedy that may be available
to the Parent) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
The Restricted Holder further agrees that neither the Parent nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 3, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

(c)          Other Agreements. Nothing in this Agreement shall limit any of the
rights or remedies of the Parent under the Merger Agreement, or any of the
rights or remedies of the Parent or any of the obligations of the Restricted
Holder under any other agreement between the Restricted Holder and the Parent or
any certificate or instrument executed by the Restricted Holder in favor of the
Parent; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Parent or any of the obligations of the Restricted Holder under this Agreement.

 

(d)          Notices. All notices, consents, waivers, and other communications
which are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., New York City time, on
a business day, or the next business day after the date of transmission, if such
notice or communication is delivered on a day that is not a business day or
later than 5:00 P.M., New York City time, on any trading day; (c) the date
received or rejected by the addressee, if sent by certified mail, return receipt
requested; or (d) seven days after the placement of the notice into the mails
(first class postage prepaid), to the party at the address, facsimile number, or
e-mail address furnished by the such party,

 

3

 

 

If to the Parent:   With a copy (which copy shall not constitute notice
hereunder) to:       Akoustis Technologies, Inc.   CKR Law LLP f/k/a Danlax,
Corp.   1330 Avenue of the Americas Transportnaya Street, 58-7   New York, NY
10019 Nizhneudinsk, Russia 665106   Attention Barrett S. DiPaolo, Esq. Attn:
Ivan Krikun   Facsimile: 212-400-6901   Telephone Number: 212-400-6900    
E-mail Address: bdipaolo@ckrlaw.com       If to the Restricted Holder:          
To the address set forth on the signature
page hereto.    

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

(e)          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

4

 

 

(f)          Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among
any of the parties arising out of this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts having jurisdiction over
New York County, New York; (ii) if any such action is commenced in a state
court, then, subject to applicable law, no party shall object to the removal of
such action to any federal court having jurisdiction over New York County, New
York; (iii) each of the parties irrevocably waives the right to trial by jury;
and (iv) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepared, to the address
at which such party is to receive notice in accordance with this Agreement.

 

(g)          Waiver; Termination. No failure on the part of the Parent to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Parent in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy. The Parent shall not be deemed to
have waived any claim arising out of this Agreement, or any power, right,
privilege or remedy under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of the Parent; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given. If the Merger Agreement is terminated, this Agreement shall thereupon
terminate.

 

(h)          Captions. The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

(i)          Further Assurances. The Restricted Holder hereby represents and
warrants that the Restricted Holder has full power and authority to enter into
this Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
The Restricted Holder shall execute and/or cause to be delivered to the Parent
such instruments and other documents and shall take such other actions as the
Parent may reasonably request to effectuate the intent and purposes of this
Agreement.

 

(j)          Entire Agreement. This Agreement and the Merger Agreement
collectively set forth the entire understanding of the Parent and the Restricted
Holder relating to the subject matter hereof and supersedes all other prior
agreements and understandings between the Parent and the Restricted Holder
relating to the subject matter hereof.

 

(k)          Non-Exclusivity. The rights and remedies of the Parent hereunder
are not exclusive of or limited by any other rights or remedies which the Parent
may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative).

 

5

 

 

(l)          Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Parent and the Restricted Holder.

 

(m)          Assignment. This Agreement and all obligations of the Restricted
Holder hereunder are personal to the Restricted Holder and may not be
transferred or delegated by the Restricted Holder at any time. The Parent may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity without obtaining the consent or approval of the
Restricted Holder.

 

(n)          Binding Nature. Subject to Section 3(m) above, this Agreement will
inure to the benefit of the Parent and its successors and assigns and will be
binding upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and permitted assigns.

 

(o)          Survival. Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Merger.

 

(p)          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same instrument.

 

[signature page follows]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 



  AKOUSTIS TECHNOLOGIES, INC.       By:     Name: Ivan Krikun   Title: Chief
Executive Officer



 



  RESTRICTED HOLDER:       If an individual:   If an entity:     Print Name of
Entity: Sign:         Print Name:           By (sign):       Print Name:    
Print Title:







 

Address:

 

                   

 

 

 

 

